Name: Commission Regulation (EEC) No 2166/82 of 4 August 1982 amending Regulation (EEC) No 1586/82 as regards the final date for the conclusion of processing contracts for certain fruit and vegetables
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 229/ 14 Official Journal of the European Communities 5 . 8 . 82 COMMISSION REGULATION (EEC) No 2166/82 of 4 August 1982 amending Regulation (EEC) No 1586/82 as regards die final date for the conclusion of processing contracts for certain fruit and vegetables Whereas the measures provided for ill this Regulation are in accordance with the opinion of the Management Committee for Products Processed from Fruit and Vegetables, HAS ADOPTED THIS REGULATION : Article 1 Article 3 of Regulation (EEC) No 1586/82 is hereby replaced by the following : 'Article 3 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 516/77 of 14 March 1977 on the common organization of the market in products processed from fruit and vegeta ­ bles ('), as last amended by Regulation (EEC) No 1118/81 (2), and in particular Article 3c thereof, Whereas Article 1 (2) of Commission Regulation (EEC) No 1 530/78 (3), as last amended by Regulation (EEC) No 1586/82 (4), fixed the final date for the conclusion of processing contracts for inter alia peaches, tomatoes, Morello cherries, hard cherries and other sweet cherries ; Whereas Regulation (EEC) No 1586/82 derogated from this provision by providing that for the 1982/83 marketing year contracts could be concluded up to 15 July in respect of cherries, peaches and tomatoes ; Whereas because of the delay in the disposal of the cherry harvest the final date for the conclusion of contracts should be deferred once again in respect of the marketintg year in question ; whereas therefore Regulation (EEC) No 1586/82 should be amended accordingly ; By way of derogation from the first subparagraph of Article 1 (2) of Regulation (EEC) No 1530/78 , contracts for the 1982/83 marketing year may be concluded up to 15 July in respect of peaches and tomatoes and up to 15 August in respect of Morello cherries, hard cherries and other sweet cherries.' Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 4 August 1982. For the Commission Poul DALSAGER Member of the Commission (') OJ No L 73, 21 . 3 . 1977, p . 1 . (2) OJ No L 118 , 30 . 4. 1981 , p . 10 . (3) OJ No L 179, 1 . 7 . 1978 , p . 21 . (4) OJ No L 178 , 22 . 6 . 1982, p . 24.